FILED
                            NOT FOR PUBLICATION
                                                                                JUL 8 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMES O. WRIGHT, Jr.,                            No.     19-35676

              Plaintiff-Appellant,               D.C. No. 3:17-cv-05961-RBL

 v.
                                                 MEMORANDUM*
E. M. HENDRICHSEN, #3603; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                              Submitted July 6, 2022**


Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges.

      James Wright appeals from the district court’s summary judgment in favor

of two defendant police officers in his 28 U.S.C. § 1983 civil rights action alleging

malicious prosecution. We have jurisdiction pursuant to 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review the summary judgment de novo, Newman v. County of Orange, 457 F.3d

991, 993 (9th Cir. 2006), and affirm.

      Summary judgment was proper for the defendants on Wright’s malicious

prosecution claim because Wright failed to overcome the presumption that the

prosecutor exercised independent judgment in determining that probable cause

existed. “To rebut the presumption of independent judgment and to survive

summary judgment on a malicious prosecution claim, a plaintiff must provide more

than an account of the incident in question that conflicts with the account of the

officers involved.” Id. at 995. Thus, Wright’s own account of the incident,

without more, does not create a genuine issue of material fact.

      AFFIRMED.




                                          2